THE THIRTEENTH COURT OF APPEALS

                                     13-16-00265-CV


                U.S Currency in the Amount of $20,721.00 (Christian Garcia)
                                            v.
                                    The State of Texas


                                     On appeal from the
                       377th District Court of Victoria County, Texas
                             Trial Cause No. 15-07-78180-D


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

July 14, 2016